Citation Nr: 1819689	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, post-traumatic stress disorder (PTSD), and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied reopening a claim for service connection for a nervous condition.

In a July 2016 decision, the Board reopened the claim for service connection for a nervous condition and recharacterized the claim as one for an acquired psychiatric condition.  

The July 2016 Board decision also remanded the claim for additional development.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the evidence supports a finding that the Veteran's acquired psychiatric disability is the result of in-service activity involving drug abuse.
 

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.
Additionally, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The record contains findings of unavailability for VA treatment records from 1973 for treatment at Battle Creek VA Medical Center (VAMC), Benton Harbor Outpatient Clinic (VAOPC), Detroit VAMC, and Ann Arbor VAMC.  Additionally, the Veteran submitted a statement indicating he was unable to obtain records from Riverwood Center prior to 2005 as the facility's record retention policy is for ten years.  As such, the Board considers these records unavailable and will proceed with adjudication of the appeal.  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.



II. Service Connection

The Veteran filed for service connection in March 2010.  The Veteran asserts that an off base incident in or about November 1971 caused him to be depressed.  The Veteran concedes that there is no record of this incident, but asserts that his behavior immediately after the incident demonstrates a sharp decline and supports his assertions.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Service connection requires "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As the Veteran has no service-connected disabilities, secondary service connection is unavailable and service connection may only be granted if the elements of direct service connection are established.  The evidence of record indicates the Veteran has a current psychiatric disability, experienced and in service event, and that a medical nexus exists between the two.  

Notwithstanding the above, direct service connection may be granted only when a disability was incurred or aggravated during a period of active military service, and not the result of the Veteran's own willful misconduct, or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301.  VA's General Counsel has also confirmed that direct service connection for a disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

The Veteran testified that upon entering the military, and completing basic training, he began using alcohol and drugs.  He stated it seemed the thing to do as everyone around him was using substances.  At some point after arriving at his permanent duty station, he went off base to purchase drugs.  When on his way back to base, he was followed by a man with a knife.  The Veteran picked up a weapon, hit the individual, and then walked away.  The Veteran was concerned he may have killed the individual and told no one of the incident.  As a result of this incident the Veteran testified that he increased his substance use, experienced trouble sleeping, and received disciplinary issues that lead to a demotion.  The Veteran also testified to participating in a drug amnesty program for drug addiction.

In written statements, the Veteran acknowledged that he was using alcohol and drugs during his military service.  He notes that he was able to obtain the rank of Specialist 4 and earn his expert badge riffle, despite his drug and alcohol use.  The Veteran also notes the in-service assault occurred in or about November 1971.  The Veteran believes there was an observable, sudden turnaround in his behavior and conduct within months of the assault incident.  He attributes this sudden change with evidence of a mental health condition, or at least symptoms of such while on active duty.  The Veteran also believes he experienced PTSD and or depression after discharge and that his hospitalizations in or about 1973 were due to undiagnosed mental health problems.  

The evidence of record indicates the Veteran received several misconduct actions during active service between November 1970 and July 1972.  The record notes several incidents of intoxication and disorderly behavior between July 1971, and July 1972.  December 1971 service treatment records note depression and improper use of barbiturates daily for the past month and a half.  At that time, the Veteran was admitted to the drug amnesty program.  VA treatment records indicate the Veteran used marijuana, cocaine, and barbiturates during his active service.  

A November 2014 VA examination is of record.  The Veteran was diagnosed with PTSD, alcohol use disorder, and bipolar disorder.  The examiner noted that the Veteran's service treatment records included symptoms of depression, moderate, chronic, in the context of barbiturate abuse and brief treatment through the drug amnesty program.  Also noted was the Veteran's report of a history of fighting and truancy, along with mental health treatment records that noted severe and sudden anger as a child and teen.  The examiner also took note of the Veteran's military personnel records which demonstrated behavioral issues related to authority and fellow servicemembers.  The examiner opined that the Veteran's current psychiatric condition was at least as likely as not related to the depression that was documented in service.  However, he concluded that the Veteran's documented depression in service stemmed from his polysubstance abuse and his involvement in the perpetration of a violent act while under the influence of drugs after procuring them off base.  The examiner also noted that the Veteran's propensity for angry, impulsive behavior predates his military service.  The Veteran's early dysfunction was found not to be permanently exacerbated by his in-service trauma issues, and his trauma issues were noted to be attributable to willful misconduct.   

In this case, service connection is not warranted for the Veteran's acquired psychiatric disability.  The evidence indicates the Veteran voluntarily used illegal drugs and misused alcohol during his active service.  Such voluntary use of illegal drugs, to include barbiturates and marijuana, constitutes drug abuse and any disability caused or aggravated by such abuse cannot support a grant of direct service connection.  Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001).  As described above, the medical opinion of record establishes that the Veteran's acquired psychiatric disability is etiologically related to the 1971 in-service assault, and not the result of exacerbation of any pre-existing dysfunction.  Of note, the in-service assault occurred immediately after a period of drug procurement and was specifically noted as attributable to willful misconduct.  The Board finds the VA examination opinion highly probative and assigns it great weight.  The opinion is grounded in an extensive review and assessment of the Veteran's psychosocial history and includes supporting rationale for the findings.  In short, the Board finds the Veteran's voluntary drug abuse directly lead to the in-service traumatic incident, which caused his current psychiatric disability.  Thus, based on the above evidence of record, the Veteran's psychiatric disability is a result of drug abuse and direct service connection must be denied.  See 38 C.F.R. § 3.310 (a); Allen at 1376.







ORDER

Service connection for an acquired psychiatric condition is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


